FLETCHER, Judge
(concurring in the result):
I concur in the result but do not, under the facts of this case, reach the question of the effect of United States v. Banks, 7 M.J. 92 (C.M.A.1979), on the law as set out in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974).
The law before Dunlap v. Convening Authority, supra, applied by the Court in United States v. Gray, 22 U.S.C.M.A. 443, 47 C.M.R. 484 (1973), and United States v. Timmons, 22 U.S.C.M.A. 226, 46 C.M.R. 226 (1973), the law announced in Dunlap v. Convening Authority, supra, and the statements by the majority in United States v. Banks, supra, under the facts of this case lead to the single conclusion:. The Government was diligent.